Title: From Thomas Boylston Adams to Thomas Cadwalader, 26 July 1804
From: Adams, Thomas Boylston
To: Cadwalader, Thomas



Dear Tom:
Quincy 26th: July 1804.

I had for some time contemplated offering you my congratulations on the auspicious event of your marriage, before the authentic annunciation of it, under your own hand. I noticed, with very lively pleasure this accession to the fund of happiness, which, if the wishes of friendship can avail, will be as inexhaustible as the Bank of my friend’s personal merits. You have been as prompt to execute, as you were sudden to conceive this favorite project, and I must own, with no small share of chagrin, that your example is a bitter reproach to my procrastination. My apology is—a lawless necessity, uncontroulable, but at the expence of sacrifices too great for my fortitude I have submitted to a destiny, without being for a moment reconciled to the tyranny of its dominion—“But these things must have an end.”
Less than a twelvemonth ago, your sportive Muse indulged in unhallowed strains, on the subject of domestick establishments, and I trust, without my aid, your memory will be able to detect the allusion—It is not to be inferred, that your alteration of condition, since the period referred to, has caused such a reverse, as to render the lines less applicable than when they were written—No indeed—Scarce one little month, since, on the sacred altar, you swore eternal sunshine of connubial bliss; the which was doubtless sealed with an holy kiss, and can my friend yet have seen that moment when he could not assert with all the sturdiness of a bachelor.
“No peevish Wife is here to mar
My humours, or my temper jar.”
Forbid it Hymen!
Make my particular compliments acceptable to your lady, and inform her, if you think proper from me, that there are others beside her charming self, who think they have claims to some of your attentions—among whom / your hble Servt.—
Rex—I take a fresh start, on this side of the paper, in order to avoid the profanation of commingling, ludicrous and sacred subjects; better expressed in latin, “miscere sacra profanis.”
You speak of the Gang, as if you had never been among the foremost in their miscellaneous mysteries—I presume there will be no meetings to talk of “things foreknown,” since the Poet is out of town. Do you see much of D——? I suspect not—he “shuns” a petticoat with as much solicitude as he would “the proof sheet”—Why is Mercutio dumb? Is he swallowed up or down, in “Benedick, the married man?” Alas! Celibacy hath its charms after all—Freedom! Liberty!—Yet how eagerly we embrace those silken chains, which, if there be any virtue or veracity stirring, many—very many, have found to be little less grievous, on experiment, than a hempen cord. May your good Angel hover round the bridal couch and keep Centinel against the approach of the foul fiend.
You threaten to be more lengthy, soon. With great deference—I would suggest—that your expression is incorrect, in as much as you have hitherto, in your communications, been so short; therefore, if you write lengthily, it will be for the first time; this I take to be what Duane calls a corrollary.
I have kept you informed of my stationary progress, (never mind a paradox) but you have never told me how the law flourished in your shop. You are now set up, and I presume intend to hang out, in Chesnut-Street, but not at the old haunt. Your vicinity to the Courts is a considerable advantage and I cordially wish you more success than I have had in our discouraging trade.
I beg when you write to Dr: Earle to assure him of my best regards and unfaded friendship—I would write to him, if time did not fail at present.
Farewell— / YoursThe King